DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
The present Office Action is responsive to the application as filed on 12-11-2018. As directed, no claims have been cancelled, no claims have been added, and no claims have been amended. Thus, claims 1-23 are pending in the current application.

Specification
The disclosure is objected to because of the following informalities: 
-On page 35, paragraph 122 of the Specification, “Figure 32” is referenced, however, in the provided figures, there is no such figure.
-Beginning at page 36 of the Specification, the paragraph numbers begin repeating, such that paragraph 122 on page 35 is followed by paragraphs 100-105.
-At pages 30-31, paragraph 106, Figure 25 is cited as a depiction of a hip brace assembly, however Figure 25 depicts a power management system
Appropriate correction is required.


Claim Objections
Claim 1 is objected to because of the following informalities:  
-Lines 1 and 2 recite the limitations “each actuator” and “the actuators” but for clarity throughout the claims, it is suggested that these be replaced with “each of the plurality of joint actuators” and “the plurality of joint actuators” since the limitation was initially introduced as “a plurality of joint actuators”
-Line 2 recites “a power and control”, however it is suggested that this be replaced with either “power and control” or “a power supply and a control”
-Line 7 recites the limitation “wherein this hip actuator”, however it is suggested that this be replaced with “the hip actuator” for clarity in the claims  
-Line 16 recites the limitation “provide shank housing”, however it is suggested that this be replaced with “provides a shank housing” for clarity
Appropriate correction is required.
Claim 2 is objected to because of the following informalities:  
-Line 3 recites the limitation “the motor” but it is suggested that this be replaced with “the electric motor” for clarity, as this limitation was previously introduced as “an electric motor”  
-Line 8 recites the limitation “through a body the input arm”, however it is suggested that this be replaced with “through a body of the input arm” for clarity 
-Line 9 recites the limitation “wherein output arm”, however it is suggested that this be replaced with “wherein the output arm” for clarity
Appropriate correction is required.

Claim 5 is objected to because of the following informalities:  
-In line 1, a comma (,) should be inserted following the phrase “The exoskeleton of claim 2”  
Appropriate correction is required.
Claim 6 is objected to because of the following informalities:  
-In line 1, a comma (,) should be inserted following the phrase “The exoskeleton of claim 2”  
Appropriate correction is required.
Claim 7 is objected to because of the following informalities:  
-In line 1, a comma (,) should be inserted following the phrase “The exoskeleton of claim 6”  
-Line 2 recites the limitation “a shutoff mechanism to power of the motor”, it is suggested that this be replaced with “a shutoff mechanism to power off the motor”
Appropriate correction is required.
Claim 8 is objected to because of the following informalities:  
-In line 1, a comma (,) should be inserted following the phrase “The exoskeleton of claim 2”  
Appropriate correction is required.
Claim 9 is objected to because of the following informalities:  
-In line 1, a comma (,) should be inserted following the phrase “The exoskeleton of claim 2”  
Appropriate correction is required.

Claim 11 is objected to because of the following informalities:  
-Line 1 recites the limitation “wherein strain gauges”, however it is suggested that this be replaced with “wherein a plurality of strain gauges” for proper antecedence and clarity
Appropriate correction is required.
Claim 12 is objected to because of the following informalities:  
-Line 1 recites the limitation “wherein the each of the hip brace”, however, it is suggested that this be replaced with “wherein each of the hip brace” for clarity  
Appropriate correction is required.
Claim 13 is objected to because of the following informalities:  
-Line 1 recites the limitation “wherein the each of the hip brace”, however, it is suggested that this be replaced with “wherein each of the hip brace” for clarity  
Appropriate correction is required.
Claim 17 is objected to because of the following informalities:  
-Line 2 recites the limitation “a heel sensor assembly and toe sensor assembly:, it is suggested that this be replaced with “a heel sensor assembly and a toe sensor assembly” so that the “toe sensor assembly” is introduced with proper antecedence  
-Line 4 recites the limitation “wherein further each of the heel and toe sensor assemblies comprise”, however it is suggested that this phrase be replaced with “wherein each of the heel sensor assembly and the toe sensor assembly further comprise” for clarity and consistency throughout the claims
Appropriate correction is required.

Claim 18 is objected to because of the following informalities:  
-Line 1 recites the limitation “crutches” but it is suggested that this be replaced with “a pair of crutches” or “a plurality of crutches” for clarity, as this limitation was not previously introduced
-Line 1 recites the limitation “wherein strain gauges”, however it is suggested that this be replaced with “wherein a plurality of strain gauges” for clarity as this limitation was not previously introduced
Claim 19 is objected to because of the following informalities:  
-Line 3 recites the limitation “the motor” but it is suggested that this be replaced with “the electric motor” for clarity, as this limitation was previously introduced as “an electric motor”  
-Line 8 recites the limitation “through a body the input arm”, however it is suggested that this be replaced with “through a body of the input arm” for clarity 
-Line 9 recites the limitation “wherein output arm”, however it is suggested that this be replaced with “wherein the output arm” for clarity
Appropriate correction is required.
Claim 20 is objected to because of the following informalities:  
-Line 3 recites the limitation “wherein further”, however it is suggested that this be replaced with “wherein”  
-Line 3 recites the limitation “the right angle gear”, however it is suggested this be replaced with “the right angle gear assembly” as was introduced in claim 19 for clarity and consistency throughout the claims
Appropriate correction is required.
Claim 21 is objected to because of the following informalities:  
-In line 1, a comma (,) should be inserted following the phrase “The exoskeleton of claim 19”  
-Line 2 recites the limitation “a shutoff mechanism to power of the motor”, it is suggested that this be replaced with “a shutoff mechanism to power off the motor”
Appropriate correction is required.
Claim 22 is objected to because of the following informalities:  
-In line 1, a comma (,) should be inserted following the phrase “The exoskeleton of claim 19”  

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
 a battery management system, voltage multiplier, regulators for the control module power supply, master control module/main controller, user interface controls, communication lines for the crutch input, and functional equivalents thereof 
-“A shutoff mechanism” in claims 7 and 21 which is being interpreted relative to paragraph 85 of Applicant’s Specification to include a trigger pin and limit switch, and functional equivalents thereof
-“Securing attachments” in claims 13 and 23 which is being interpreted relative to paragraph 56 of Applicant’s Specification to include straps, or posterior braces, and functional equivalents thereof
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 12-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 12 recites that the “hip brace” comprises “a frame comprising a vertical support beam, a top horizontal support rib, and a bottom horizontal support rib”, however, there does not appear to be any written description support, nor any depicted embodiments wherein the recited hip brace takes a form comprising the recited vertical support beam and horizontal support ribs. On the contrary, paragraphs 105-106 describe the hip brace assembly, and recite that the hip brace can use “the same style of reinforced carbon fiber frame” as discussed relative to the materials used in structuring the shank and thigh braces, but there is no written description support to indicate that the hip brace assembly includes the recited vertical support beam and the horizontal ribs. Similarly, paragraph 36 outlines that Figure 24 depicts an 
Claims 13-15 are rejected by virtue of their dependency on claim 12.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation “an electric motor” in line 2, however it is unclear whether this is meant to refer to the “electric motor” introduced in claim 1, or refers to a new “electric motor”. For purposes of examination, this recitation will be interpreted to the same “electric motor” introduced in claim 1 for each of the joint actuators.
Claims 3-10 are rejected by virtue of their dependency on claim 2.
Claim 2 recites the limitations “an input arm” and an “output arm” in lines 6 and 9. In light of Applicant’s Specification, see for example the discussion of input and output arms 220 and 230, see also paragraph 72 which recites the claimed “first arm” and “second arm” of claim 1, it is unclear whether Applicant intends for the recited “first arm” of claim 1 to correspond to the claimed “input arm” of claim 2, and similarly the “second arm” of claim 1 to correspond to the “output arm” of claim 2, or if there are four separate and distinct arms associated with the 
Claims 3-10 are rejected by virtue of their dependency on claim 2.
The term "a level of structural rigidity desired" in claim 12 is a relative term which renders the claim indefinite.  The term “a level of structural rigidity desired " is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear if the “desired” rigidity is meant to refer to a particular material for use in the exoskeleton, or a desired material property necessary for use with the exoskeleton brace, and it is further unclear how the claimed “shape” of the inner and outer layers imparts this “desired” level of rigidity. For the purposes of examination, this limitation will be interpreted to mean that the inner and outer layers are provided with a shape that supports the limb of the user in use, and that the material forming the inner and outer layers has some rigidity.
Claims 13-15 are rejected by virtue of their dependency on claim 12.
Claim 17 recites the limitation “upper lower module plates” which has not been previously introduced in the claim. It is unclear whether this is a further limitation of the previously recited “sole” and “insole” of the shoe assembly of claim 17, or is meant to introduce new limitations. For the purposes of examination, this limitation will be interpreted to refer to the components of the shoe, in particular the sole and the insole recited.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claims 1 and 16 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Nyoman (WO 2016/146960).
Regarding claim 1, Nyoman discloses a lower limb exoskeleton (8) (page 10, lines 21-22; Fig. 4) comprising: 
a main unit providing a power and control (page 4, lines 8-13 describe a controller to direct the movement of the motor; page 5, lines 9-14 further describe that the motor and gear assembly is controlled by the controller, and that the motor is powered through conventional power sources such as electric, pneumatic, or hydraulic means); 
a plurality of joint actuators (5A-C; Fig. 4) that are modular, wherein each actuator comprises an electric motor (5), a first arm, and a second arm, wherein each of the actuators provides rotary motion between the first arm and the second arm (page 4, lines 8-17 outline the use of a motor in each modular, universal joint which can be used at various articulation points; page 10, lines 21-25 describe the use of hip, knee, and ankle actuators, 5A-C, on exoskeleton 8; page 5, lines 13-14 describe the rotational movement between the motor (5) and gear assemblies (4); Fig. 4 depicts each of the actuators 5A-C, represents the applied torques for rotational 
a hip assembly (2), wherein the hip assembly comprises a hip brace (page 10, lines 2-3 describe the “waist structure”; see annotated Fig. 1); 
a hip actuator (5A), wherein the hip actuator (5A) is one of the joint actuators (5A-C), and the first arm of the hip actuator (5A) is coupled to the hip assembly (2) (page 10, lines 21-25; see annotated Fig. 1; Fig. 4); 
at least one thigh assembly (6, 7), wherein the thigh assembly (6, 7) comprises a thigh brace (6) and a top end of the thigh brace (6) is coupled to the second arm of the hip actuator (5A), and the thigh assembly (6, 7) provides a thigh housing (via brace 6; see Fig. 4); 
a knee actuator (5B), wherein the knee actuator (5B) is one of the joint actuators (5A-C), and the first arm of the knee actuator (5B) is coupled to a bottom end of the thigh assembly (6, 7) (page 10, lines 21-25; Fig. 4; see annotated Fig. 4); 
at least one shank assembly, wherein the shank assembly comprises a shank brace and a top end of the shank brace is coupled to the second arm of the knee actuator (5B), and the shank assembly provides a shank housing (see annotated Fig. 4);
 an ankle actuator (5C), wherein the ankle actuator (5C) is one of the joint actuators (5A-C) (page 10, lines 22-25; Fig. 4), and the first arm of the ankle actuator (5C) is coupled to a bottom end of the shank assembly (see annotated Fig. 4); 
and at least one foot assembly, wherein the foot assembly comprises a foot attachment coupled to the second arm of the ankle actuator (5C) and a shoe (see annotated Fig. 4).  

    PNG
    media_image1.png
    530
    524
    media_image1.png
    Greyscale

Annotated Fig. 4 depicts the first and second arms of each actuator, which are rotatably connected by virtue of the torque applied by each motor. Annotated Figure 4 also shows the attachment of the actuator arms to the thigh, shank, and foot assemblies.

    PNG
    media_image2.png
    576
    491
    media_image2.png
    Greyscale

Annotated Figure 1 shows the hip and thigh assemblies, and their connections via the first and second arms of the hip actuator 5A.
Regarding claim 16, Nyoman discloses the exoskeleton of claim 1, as discussed above.
Nyoman further discloses wherein the foot attachment provides a base securing the shoe (see annotated Fig. 4 below).  

    PNG
    media_image3.png
    548
    596
    media_image3.png
    Greyscale

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
Claims 2-7, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Nyoman (WO 2016/146960), as applied to claim 1 above, in view of Jones (US 2015/0337938) and Paul (US 2017/0312153).
Regarding claim 2, Nyoman discloses the exoskeleton of claim 1, as discussed above.
Nyoman further discloses wherein each of the plurality of joint actuators (5A-C) comprises 
an electric motor (5), a gear assembly (4) coupled to the motor (5) (page 10, lines 3-6 and 21-25; Fig. 4), wherein the gear assembly (4) translates rotation of the motor (5) into rotation of the gear assembly (4) about a joint axis of rotation (page 5, lines 9-14; page 6, lines 4-6; Fig. 4);
an input arm secured to the gear assembly (4), wherein the input arm provides a first attachment arm (see annotated Fig. 4 below);
an output arm, wherein the output arm provides a second attachment arm (see annotated Fig. 4 below), and the gear assembly (4) couples the input arm and the output arm (page 10, lines 3-5 which explains the coupling of the motor, gear assembly, and attachment mechanism 3; see also Fig. 1).

    PNG
    media_image4.png
    548
    596
    media_image4.png
    Greyscale

While Nyoman further discloses that the motor can employ a harmonic drive assembly (page 5, line 2), Nyoman fails to explicitly disclose that the motor shaft is arranged parallel to a vertical axis, that the gear assembly employs a right angle gear assembly, and further fail to discuss the components of the harmonic drive/strain wave gear assembly.
However, Jones teaches a harmonic/strain wave gearing coupled to a worm drive (abstract, lines 1-2). The assembly further comprises a drive source, preferably a motor (paragraph 16, lines 4-8), wherein a motor shaft (18) is arranged perpendicular to the strain wave gearing (12) (paragraph 16, lines 6-8; Fig. 4);

and a strain wave gear assembly (12) configured to translate the motor input to a drive output (paragraph 15, lines 1-8; Fig. 4). Jones indicates that a right angle gear assembly alongside of a harmonic/strain wave gearing offers the benefits of both a right angle gear (worm gear) and a strain wave gear (paragraph 29, lines 1-3), more specifically, a low ratio gear drive is advantageously used to create a high ratio gear output for higher efficiency (abstract, lines 13-16).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the joint actuators disclosed by Nyoman with the right angle gear assembly and strain wave gearing taught by Jones in order to provide a more efficient joint actuator.
The now modified Nyoman includes a motor shaft (18 of Jones) arranged parallel to a vertical axis (vertical axis given by the longitudinal aspect of the limb of the user in Nyoman’s Fig. 4), and further, the rotation of the motor and output shaft (motor and output shaft 43 of Jones) of the right angle gear assembly (10 of Jones) about a joint axis of rotation (see Fig. 4 of Nyoman, the torque applied by motor 5A occurs at each of the hip, knee, and ankle joints).
While Jones discloses an output shaft (43) for coupling the components of the strain wave gear (12) to the right angle gear (10), and the motor, Jones fails to disclose an input and an output arm, and thus, modified Nyoman fails to disclose the arrangement of an input arm secured to the right angle gear assembly, wherein the output shaft of the right angle gear assembly passes 
However, Paul teaches an orthosis device which utilizes a strain wave gear (harmonic gearbox 10) (paragraph 66, lines 1-4; Fig. 6A) including an input arm (7A), an output shaft (11) (paragraph 68, lines 1-3) passing through an opening of the body of the input arm (7A) (paragraph 68, lines 1-8 describes that the coupler 11 translates motion of motor 5A to the harmonic gearing 10; Fig. 6A shows that the coupler 11 is configured to pass through an opening in spacer 12 and an opening in input arm 7A to couple to gear 10), and a strain wave gear assembly (10) coupling the input arm (7A) to the output arm (7D) (paragraph 68, lines 1-3 and 7-10 describe the connection between the motor 5A, coupler 11, and gearbox 10; paragraph 68, lines 11-13 describes that the strain wave gearing is attached to the output arm 7D). Paul further explains that the assembly of an upper orthosis assembly (1A) which includes the input arm (7A), and a lower orthosis assembly (1B) which includes the output arm (7D) about a joint (1C) allows for the relative rotation of the upper and lower assemblies relative to each other (paragraph 68, lines 15-19; see also paragraph 66, lines 13-19 and Figs. 6A-B).
Thus, it would have been rendered further obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to arrange the input and output arms and the output shaft disclosed by modified Nyoman in the way taught by Paul in order to sandwich the strain wave gear assembly between the arms and configured the output shaft to pass through the body of the input arm, in order to provide rotation of the two arms about each other, and achieve joint rotation.
Regarding claim 3, Nyoman in view of Jones and Paul disclose the exoskeleton of claim 2, as discussed above.

Regarding claim 4, Nyoman in view of Jones and Paul disclose the exoskeleton of claim 3, as discussed above.
Modified Nyoman further discloses wherein the electric motor (Jones: paragraph 15, lines 1-8; Fig. 4), the right angle gear (10 of Jones), the input arm (7A of Paul), and the ring spline (32 of Jones) form a first group of linked components (coupler 11 of Paul connects the input arm 7A to the harmonic gearing 10 per paragraph 68, lines 1-7 of Paul’s disclosure; output shaft 43 of Jones, analogous to coupler 11 of Paul, connects the right angle gear assembly to the strain wave assembly 12, see paragraph 20, lines 1-8; paragraph 16, lines 1-10 of Jones further outlines that the right angle gear assembly is linked to the electric motor); the output shaft (43 of Jones) and the wave generator (30 of Jones) form a second group of linked components (paragraph 20, lines 8-10 of Jones, the output shaft and the strain wave generator are linked to provide the input to the strain wave gearing from the motor assembly); and the strain wave spline (34 of Jones) and the output arm (7D of Paul) form a third group of linked components (see paragraph 22, lines 1-8 of Jones which explains that the motion of strain wave spline 34 acts as the output of the system on output bearing 42; thus, in the modified Nyoman output arm 7D from Paul’s disclosure would be configured to receive the output from the strain wave spline 34 of Jones).  
Regarding claim 5, Nyoman in view of Jones and Paul disclose the exoskeleton of claim 2, as discussed above. 
Modified Nyoman further discloses that each of the plurality of joint actuators (5A-C of Nyoman) further comprises a cross roller bearing (housing 36 of Jones which corresponds to the 
Regarding claim 6, Nyoman in view of Jones and Paul disclose the exoskeleton of claim 2, as discussed above.
Modified Nyoman further discloses that each of the plurality of joint actuators (5A-C of Nyoman) further 39WO 2017/218661PCT/US2017/037457 comprises at least one hard stop (stop bars 16 of Paul) that controls the range of motion of the actuator (paragraph 70, lines 6-13).
Regarding claim 7, Nyoman in view of Jones and Paul disclose the exoskeleton of claim 6, as discussed above.
Modified Nyoman further discloses that each of the plurality of joint actuators (5A-C of Nyoman) further comprises a shutoff mechanism (4A of Paul) to power off the motor (5A of Paul) when the input arm (7A of Paul) contacts the shutoff mechanism (4A of Paul) (Paul: paragraph 70, lines 6-16; see also paragraph 53, lines 1-10 which indicate that the sensors 4, 4’ can sense a position of portions of the orthosis, pressure from portions of the orthosis, and act as a limit switch, and adjusts the motor output relative to the sensed feedback; see also paragraph 20 which describes various placements for the sensors 4, 4’, 4a).  
Regarding claim 10, Nyoman in view of Jones and Paul disclose the exoskeleton of claim 2, as discussed above.
Modified Nyoman further discloses wherein each of the plurality of joint actuators (5A-C of Nyoman; Fig. 4) further comprises an output plate (harmonic output bearing 42 of Jones; see paragraph 20, lines 1-6; Fig. 3) transmitting all output torque received from the strain wave gear assembly (12 of Jones; see paragraph 20, lines 1-6) to the output arm (7D of Paul; because the .  
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Nyoman (WO 2016/146960) in view of Jones (US 2015/0337938) and Paul (US 2017/0312153), as applied to claim 2 above, in further view of Takahashi (US 2014/0365003).
Regarding claim 8, Nyoman in view of Jones and Paul disclose the exoskeleton of claim 2, as discussed above.
While modified Nyoman discloses a plurality of joint actuators, modified Nyoman fails to disclose the use of a rotary encoder or a shaft encoder. 
However, Takahashi teaches a robot which employs a strain wave gear assembly (paragraph 40, lines 8-16) further comprising a rotary encoder (position sensor 312 can be a rotary encoder; paragraph 40, lines 18-19). Takahashi indicates that the rotary encoder (312) can be used to determine the rotational angle of the motor (311) (paragraph 40, lines 11-13).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify modified Nyoman to include a rotary encoder as taught by Takahashi in order to determine the rotational angle of the motor of the joint actuators.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Nyoman (WO 2016/146960) in view of Jones (US 2015/0337938) and Paul (US 2017/0312153), as applied to claim 2 above, in further view of LaChappelle (US 2016/0128890).
Regarding claim 9, Nyoman in view of Jones and Paul disclose the exoskeleton of claim 2, as discussed above.
While modified Nyoman indicates the usage of accelerometers and/or gyroscopes (Nyoman’s disclosure), modified Nyoman fails to explicitly disclose an inertial measurement unit, wherein the inertial measurement unit provides acceleration, angular velocity, and position measurements for three axes.  
However, LaChappelle teaches the use of inertial measurement units, wherein the inertial measurement unit provides acceleration, angular velocity, and position measurements for three axes (paragraph 98, lines 7-21).  LaChappelle further teaches that the use of inertial measurement units provides iterative information to an exoskeleton control unit in order to facilitate a desired movement of the exoskeleton and subsequently the user’s limb (paragraph 98, lines 1-7).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify modified Nyoman to further include inertial measurement units at the joint actuators in order to provide fine-tuned control of each joint actuator based on the overall sensed position of each joint.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over over Nyoman (WO 2016/146960) in view of Jones (US 2015/0337938) and Paul (US 2017/0312153), as applied to claim 10 above, in further view of Miyazawa (US 2019/0064018).
Regarding claim 11, Nyoman in view of Jones and Paul disclose the exoskeleton of claim 10, as discussed above.

However, Miyazawa teaches a torque sensor (100) arranged on an output plate (rotation transfer member 35) of a strain wave gearing assembly (paragraph 45, lines 1-5), and further discloses that the torque sensor (100) includes strain gauges (G1-G8) arranged on the surface of the torque sensor (100) (paragraph 59, lines 1-3; Fig. 6), and further, these strain gauges (G1-G8) are arranged in a Wheatstone bridge configuration to measure the overall output torque (paragraph 61, lines 1-5; paragraph 66, lines 1-15). Miyazawa further teaches that correctly detecting the output torque via the disclosed method provides for power control that hits desired target values, and is particularly well adapted for use in robot interface interaction with a human user (paragraph 2, lines 1-9).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of modified Nyoman to include strain gauges arranged in a Wheatstone bridge at the output plate in order to deliver a target amount of power to a joint actuator so that the output torque can be sensed, and used to control the power of the actuator.
Claim 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Nyoman (WO 2016/146960, as applied to claim 1 above, in view of Shimada (US 2006/0052731) and Lunau (US 2011/0288611).
Regarding claim 12, Nyoman discloses the exoskeleton of claim 1, as discussed above.
While Nyoman discloses each of a hip, thigh, and shank brace comprising a frame, and attachment of the brace assemblies to a joint actuator (see Fig. 4), Nyoman is silent regarding the particulars of the braces and frame assemblies, specifically Nyoman fails to disclose a frame 
However, Shimada teaches a brace assembly (see support member 2 in Fig. 1) for an exoskeleton (1) comprising a vertical support beam, a top horizontal rib, and a bottom horizontal rib, and at least one exoskeleton attachment for coupling the brace (2, 3) to a joint actuator (TA1, TA2) (see annotated Fig. 1 below; paragraph 28, lines 1-10).

    PNG
    media_image5.png
    652
    604
    media_image5.png
    Greyscale

Shimada indicates that the brace assemblies (for example 2 and 3) are elongated to interface and support the outer surface of the user’s leg (paragraph 28, lines 1-8).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the brace assembles described by 
The now modified Nyoman fails to disclose an inner layer and an outer layer, wherein the frame is sandwiched between the inner and outer layers.
However, Lunau teaches a brace assembly (10) wherein a frame (43) is sandwiched between an inner layer (22, 25) and an outer layer (22, 25) (paragraph 71, lines 1-3: the rigid material that comprises frame portion 43 is molded into the material that makes up upper and lower structures 22, 25). Lunau suggests that the rigid material of the frame (43) imparts the ability for the brace assembly to be shaped to the user’s dimensions.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the brace assemblies disclosed by modified Nyoman (e.g. braces 2 and 3 of Shimada) such that the frame of the braces are comprised of a rigid and deformable material and sandwiched between semi-rigid inner and outer layers so that the braces can be shaped to the user’s dimensions, as taught by Lunau.
Regarding claim 13, Nyoman in view of Shimada and Lunau disclose the exoskeleton of claim 12, as discussed abovce.
Modified Nyoman further discloses wherein each of each of the hip brace, the thigh brace, and the shank brace further comprise securing attachments, wherein the securing attachments facilitate a limb of user being secured in the brace (2 or 3 of Shimada) (see annotated Fig. 1 of Shimada, and paragraph 35, lines 1-5).

    PNG
    media_image6.png
    652
    604
    media_image6.png
    Greyscale
 
Regarding claim 14, Nyoman in view of Shimada and Lunau disclose the exoskeleton of claim 12, as discussed above. 
Modified Nyoman further discloses that the at least one exoskeleton attachment of both the thigh brace (2 of Shimada) and the shank brace (3 of Shimada) comprise a top exoskeleton attachment (7A, 8A of Shimada) and a bottom exoskeleton attachment (7B, 8B of Shimada), 

    PNG
    media_image7.png
    652
    604
    media_image7.png
    Greyscale

Regarding claim 15, Nyoman in view of Shimada and Lunau disclose the exoskeleton of claim 14, as discussed above.
. 
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Nyoman (WO 2016/146960), as applied to claim 16 above, in view of Kudoh (US 2010/0145239) and Goffer (US 2010/0094188).
Regarding claim 17, Nyoman discloses the exoskeleton of claim 16, as discussed above.
Nyoman fails to disclose wherein the shoe comprises a sole and an insole, and the shoe further provides a heel sensor assembly and toe sensor assembly sandwiched between the 41WO 2017/218661PCT/US2017/037457 sole and the insole, and wherein further each of the heel and toe sensor assemblies comprise a force sensitive resistor (FSR) module sandwiched between upper lower module plates.  
However, Kudoh teaches an exoskeleton (“walking assistance device”) wherein a foot attachment (23) attaches to a shoe (21) (see Fig. 2) and the shoe (21) comprises a sole (21A) and an insole (21B), and the shoe (21) further provides a heel sensor assembly (5) and toe sensor assembly (5) sandwiched between the 41WO 2017/218661PCT/US2017/037457 sole (21A) and the insole (21B), and wherein further each of the heel and toe sensor assemblies (5) are sandwiched between the insole (21A) and the sole (21B) of the shoe (21) (paragraph 21, lines 1-5; paragraph 31, lines 1-11; Figs. 3A-B). Kudoh further teaches that assembling the heel and toe sensor assemblies as suggested permits an accurate detection of tread force dispersed throughout the foot (paragraph 32, lines 1-4).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the foot attachment as described by Nyoman with the foot attachment, shoe, and sensor assemblies taught by Kudoh in order to accurately detect the tread force dispersed across the user’s foot.

However, Goffer teaches a foot brace of an exoskeleton wherein the heel and toe sensor assemblies (ground force sensors) comprise a force sensitive resistor module (paragraph 62, lines 7-9). Goffer further suggests that such ground force sensor assemblies employing a force sensitive resistor module are known in the art (paragraph 62, lines 7-8).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the heel and toe sensor assemblies disclosed by modified Nyoman to utilize force sensitive resistor modules as is well known in the field of exoskeletons. 
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Nyoman (WO 2016/146960), as applied to claim 1 above, in view of Goffer (US 2014/0196757).
Regarding claim 18, Nyoman discloses the exoskeleton of claim 1, as discussed above.
Nyoman fails to disclose the device further comprising crutches, wherein strain gauges are mounted on the shaft of the crutches.  
However, Goffer teaches an exoskeleton device (10) employing the use of crutches (20; see Figs. 1A and 5A) wherein strain gauges are mounted on the shaft (30) of the crutches (20) (paragraph 59, lines 1-3; paragraph 111, lines 1-5). Goffer further indicates that the crutches (20) facilitate a user’s ability to support themselves (paragraph 58, lines 1-4), and that the strain gauges attached to the crutches allow the user to apply less pressure to the handles (70) of the crutch and still execute movement and control of the crutch (paragraph 111, lines 1-5).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the exoskeleton device disclosed by .
Claims 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Paul (US 2017/0312153) in view of Jones (US 2015/0337938).
Regarding claim 19, Paul discloses a joint actuator (1) (paragraph 66, lines 1-6) comprising: 
an electric motor (5A), wherein the electric motor (5A) is configured to achieve rotation about a joint axis of rotation (e.g. axis of joint 1C) (paragraph 66, lines 1-6 and 19-21);
an input arm (7A) secured to the electric motor (5A) (Fig. 6A shows that the coupler 11 is configured to pass through an opening in spacer 12 and an opening in input arm 7A to couple to the motor 5A to gear 10; paragraph 68, lines 1-3), wherein the input arm (7A) provides a first attachment arm (input arm 7A provides a first attachment between the motor 5A and the gear assembly 10), and an output shaft (11) of the electric motor (5A) passes through an opening through a body the input arm (7A) (paragraph 68, lines 1-8 describes that the coupler 11 translates motion of motor 5A to the harmonic gearing 10; Fig. 6A shows that the coupler 11 is configured to pass through an opening in spacer 12 and an opening in input arm 7A to couple to gear 10); 
an output arm (7D) (see Fig. 6A), wherein output arm (7D) provides a second attachment arm (output arm 7D provides an attachment to the gear assembly 10); 
and a strain wave gear assembly (harmonic drive 10) coupling the input arm (7A) to the output arm (7D) (paragraph 68, lines 1-3 and 7-10 describe the connection between the motor 
Paul fails to disclose that a motor shaft is arranged in parallel to a vertical axis, and further fails to disclose a right angle gear assembly coupling the strain wave gearing to the motor.
However, Jones teaches a harmonic/strain wave gearing coupled to a worm drive (abstract, lines 1-2). The assembly further comprises a drive source, preferably a motor (paragraph 16, lines 4-8), wherein a motor shaft (18) is arranged perpendicular to the strain wave gearing (12) (paragraph 16, lines 6-8; Fig. 4);
a right angle gear assembly (10) coupled to the motor (abstract, lines 1-6; paragraph 15, lines 1-8; Fig. 4), wherein the right angle gear assembly (10) translates rotation of the motor into rotation of an output shaft (43) (paragraph 19, lines 5-11; paragraph 20, lines 5-10; Fig. 4);
and a strain wave gear assembly (12) configured to translate the motor input to a drive output (paragraph 15, lines 1-8; Fig. 4). Jones indicates that a right angle gear assembly alongside of a harmonic/strain wave gearing offers the benefits of both a right angle gear (worm gear) and a strain wave gear (paragraph 29, lines 1-3), more specifically, a low ratio gear drive is advantageously used to create a high ratio gear output for higher efficiency (abstract, lines 13-16).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the joint actuators disclosed by Paul with the right angle gear assembly and strain wave gearing taught by Jones in order to provide a more efficient joint actuator.

Regarding claim 20, Paul in view of Jones disclose the exoskeleton of claim 19, as discussed above.
Modified Paul further discloses wherein the electric motor (Jones: paragraph 15, lines 1-8; Fig. 4), the right angle gear (10 of Jones), the input arm (7A of Paul), and the ring spline (32 of Jones) form a first group of linked components (coupler 11 of Paul connects the input arm 7A to the harmonic gearing 10 per paragraph 68, lines 1-7 of Paul’s disclosure; output shaft 43 of Jones, analogous to coupler 11 of Paul, connects the right angle gear assembly to the strain wave assembly 12, see paragraph 20, lines 1-8; paragraph 16, lines 1-10 of Jones further outlines that the right angle gear assembly is linked to the electric motor); the output shaft (43 of Jones) and the wave generator (30 of Jones) form a second group of linked components (paragraph 20, lines 8-10 of Jones, the output shaft and the strain wave generator are linked to provide the input to the strain wave gearing from the motor assembly); and the strain wave spline (34 of Jones) and the output arm (7D of Paul) form a third group of linked components (see paragraph 22, lines 1-8 of Jones which explains that the motion of strain wave spline 34 acts as the output of the system on output bearing 42; thus, in the modified Paul device, output arm 7D from Paul’s disclosure would be configured to receive the output from the strain wave spline 34 of Jones).  
Regarding claim 21, Paul in view of Jones disclose the exoskeleton of claim 19, as discussed above.
.  
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Paul (US 2017/0312153) in view of Jones (US 2015/0337938), as applied to claim 19 above, in further view of Miyazawa (US 2019/0064018).
Regarding claim 22, Paul in view of Jones disclose the exoskeleton of claim 19, as discussed above.
Modified Paul fails to disclose that strain gauges of a Wheatstone bridge are arranged on the output plate to measure joint torque.  
However, Miyazawa teaches a torque sensor (100) arranged on an output plate (rotation transfer member 35) of a strain wave gearing assembly (paragraph 45, lines 1-5), and further discloses that the torque sensor (100) includes strain gauges (G1-G8) arranged on the surface of the torque sensor (100) (paragraph 59, lines 1-3; Fig. 6), and further, these strain gauges (G1-G8) are arranged in a Wheatstone bridge configuration to measure the overall output torque (paragraph 61, lines 1-5; paragraph 66, lines 1-15). Miyazawa further teaches that correctly detecting the output torque via the disclosed method provides for power control that hits desired target values, and is particularly well adapted for use in robot interface interaction with a human user (paragraph 2, lines 1-9).
. 
Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Shimada (US 2006/0052731) in view of Lunau (US 2011/0288611).
Regarding claim 23, Shimada teaches a brace assembly for an exoskeleton (1) comprising a frame (2, 3) including vertical support beam, a top horizontal rib, and a bottom horizontal rib, and at least one exoskeleton attachment (e.g. 7A, 8A, 7B, 8B) for coupling the brace (2, 3) to a joint actuator (TA1, TA2) (see annotated Fig. 1 below; paragraph 28, lines 1-10), and securing attachments, wherein the securing attachments facilitate a limb of user being secured in the brace (2 or 3 of Shimada) (see annotated Fig. 1 of Shimada, and paragraph 35, lines 1-5).

    PNG
    media_image6.png
    652
    604
    media_image6.png
    Greyscale

Shimada fails to disclose an inner layer and an outer layer, wherein the frame is sandwiched between the inner and outer layers.
However, Lunau teaches a brace assembly (10) wherein a frame (43) is sandwiched between an inner layer (22, 25) and an outer layer (22, 25) (paragraph 71, lines 1-3: the rigid material that comprises frame portion 43 is molded into the material that makes up upper and 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the brace assemblies disclosed by Shimada such that the frame of the braces are comprised of a rigid and deformable material and sandwiched between semi-rigid inner and outer layers so that the braces can be shaped to the user’s dimensions, as taught by Lunau.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAIGE K BUGG whose telephone number is (571)272-8053.  The examiner can normally be reached on Monday-Thursday 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on (571) 272-9034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/PAIGE KATHLEEN BUGG/Examiner, Art Unit 3785                                                                                                                                                                                                        
/VALERIE L WOODWARD/Primary Examiner, Art Unit 3785